EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charlotte Rodeen-Dickert on 05/09/2022.

The application has been amended as follows: 
In the claims:

In claim 1, line 13, “said second section;” has been replaced with –said second section, wherein the divider includes at least one notch;--.

In claim 1, line 15, “rounded edges.” Has been replaced with –rounded edges and wherein at least one of said trays includes a cutout in a first side.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The newly added limitation in combination as now claimed in claim 1 is not anticipated or made obvious over the prior art of record in the Examiner’s opinion. For example, Twig et al. US 8,210,387 discloses a portable container 10 capable of transporting bar garnishes and equipment, comprising: a first section 16 and a second section 12 removably connected along one lateral edge with hinges 20 and along an opposite lateral edge with latches 18; a handle 57; a divider (each 74 of 72 or walls of 49 that extend across the middle of 12) running lengthwise in said second section 12; wherein said trays (at least 2 of 72) each have a substantially rectangular base with rounded edges (see figure 6). a plurality of removable and interchangeable trays 49/72 that selectively engage with said second section 12. However, the prior art of record fails to teach or suggest the claim limitations in combination as claimed in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/Primary Examiner, Art Unit 3735